Name: Commission Regulation (EEC) No 2060/83 of 25 July 1983 amending for the second time Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  cooperation policy;  marketing
 Date Published: nan

 Avis juridique important|31983R2060Commission Regulation (EEC) No 2060/83 of 25 July 1983 amending for the second time Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 202 , 26/07/1983 P. 0015 - 0021 Finnish special edition: Chapter 3 Volume 16 P. 0160 Spanish special edition: Chapter 03 Volume 28 P. 0139 Swedish special edition: Chapter 3 Volume 16 P. 0160 Portuguese special edition Chapter 03 Volume 28 P. 0139 *****COMMISSION REGULATION (EEC) No 2060/83 of 25 July 1983 amending for the second time Regulation (EEC) No 3800/81 determining the classification of vine varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 31 (4) thereof, Whereas the classification of vine varieties approved for cultivation in the Community was last determined by Commission Regulation (EEC) No 3800/81 of 16 December 1981 (3), as amended by Regulation (EEC) No 1469/82 (4); Whereas the suitability for cultivation of certain wine grape varieties and one root stock variety has been examined and found to be satisfactory for certain German administrative units; whereas, in accordance with Article 11 (1) of Council Regulation (EEC) No 347/79 of 5 February 1979 on general rules for the classification of vine varieties (5), the wine grape vine varieties in question should, for those administrative units be classified among the provisionally authorized vine varieties and the root stock variety should be included among the recommended vine varieties; Whereas experience has shown that wine obtained from certain wine grape vine varieties and grapes obtained from a table grape vine variety listed for five years in the classification of authorized varieties for certain French administrative units may be regarded as normally being of good quality; whereas it is appropriate, therefore, to include this variety among the varieties recommended for the same administrative units in accordance with Article 11 (2) (a) of Regulation (EEC) No 347/79; Whereas the suitability for cultivation of certain wine grape vine varieties listed for at least five years as provisionally authorized for certain French administrative units has been found to be satisfactory, particularly as regards the Muscat de Hambourg N variety which enhances the taste of wine obtained from varieties which have little flavour; whereas, therefore, those varieties should be included among the vine varieties definitively authorized for the said administrative units in accordance with Article 11 (4) of Regulation (EEC) No 347/79, the Member State concerned having adopted the provisions necessary to ensure that such classification will not undermine the accessory nature of the use of those vine varieties for wine-making purposes; Whereas steps should be taken on this occasion to correct a substantive error appearing in the Annex to Regulation (EEC) No 3800/81; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the provisions obtained in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1983. However, the second indent of points II 11 (b) and III of the Annex shall apply from 1 September 1981 and 23 February 1983 respectively. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 163, 22. 6. 1983, p. 48. (3) OJ No L 381, 31. 12. 1981, p. 1. (4) OJ No L 159, 10. 6. 1982, p. 21. (5) OJ No L 54, 5. 3. 1979, p. 75. ANNEX I. In the Annex to Regulation (EEC) No 3800/81, Title I, Sub-title I, point II 'Federal Republic of Germany' is amended as follows, the vine varieties being inserted in the correct alphabetical order: 1. Regierungsbezirk Koeln: Bacchus B (***), Dornfelder (***), Dunkelfelder (***), Reichsteiner B (***) and Wuerzer B (***) are added to the class of authorized varieties. II. In the Annex to Regulation (EEC) No 3800/81, Title I, point IV 'France' is amended as follows, the vine varieties being inserted in the correct alphabetical order: 4. Department of Alpes de Haute-Provence: (a) Chardonnay B and Egiodola N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Chardonnay B and Egiodola N are deleted, - the asterisk (*) after Gros Vert and Muscat de Hambourg N is deleted. 5. Department of Haute-Alpes: (a) Chardonnay B and Egiodola N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Chardonnay B and Egiodola N are deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 6. Department of Alpes-Maritimes: (a) in the class of recommended varieties: - footnote reference (34) after Chardonnay B is deleted, - Egiodola N is added; (b) in the class of authorized varieties: - Chardonnay B and Egiodola N are deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 7. Department of ArdÃ ¨che, points A and B: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 9. Department of AriÃ ¨ge: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 11. Department of Aude, points A and B: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - Muscat de Hambourg N is added. 12. Department of Aveyron: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisks (****) after Muscat de Hambourg N are deleted. 13. Department of Bouches-du-RhÃ ´ne: (a) Chardonnay B and Egiodola N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Chardonnay B and Egiodola N are deleted, - the asterisks (****) after Gros Vert and Muscat de Hambourg N are deleted. 15. Department of Cantal, point A: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 16. Department of Charente: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 19. Department of CorrÃ ¨ze: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 20. Departments of Haute Corse and Corse du Sud: (a) Egiodola N and Muscat d'Alexandrie B are added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N and Muscat d'Alexandrie B are deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 24. Department of Dordogne: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 26. Department of DrÃ ´me: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 30. Department of Gard: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 31. Department of Haute-Garonne: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 32. Department of Gers: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 33. Department of Gironde: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 34. Department of HÃ ©rault: The asterisk (*) after Servant B is deleted. 36. Department of Indre: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 37. Department of Indre-et-Loire: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 38. Department of IsÃ ¨re: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 40. Department of Landes: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 41. Department of Loir-et-Cher: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 42. Department of Loire: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 44. Department of Loire-Atlantique: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 45. Department of Loiret: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 46. Department of Lot: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 47. Department of Lot-et-Garonne: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 49. Department of Maine-et-Loire: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 64. Department of PyrÃ ©nÃ ©es-Atlantiques: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 72. Deparment of Sarthe: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 73. Department of Savoie: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 79. Department of Deux-SÃ ¨vres: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 81. Department of Tarn: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 82. Department of Tarn-et-Garonne: (a) Egiodola N is added to the class of recommended varieties; (b) in the class of authorized varieties: - Egiodola N is deleted, - the asterisk (*) after Muscat de Hambourg N is deleted. 83. Department of Var: (a) Chardonnay B and Egiodola N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Chardonnay B and Egiodola N are deleted, - the asterisks (**) after Gros Vert and Muscat de Hambourg N are deleted. 84. Department of Vaucluse: (a) Chardonnay B and Egiodola N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Chardonnay B and Egiodola N are deleted, - the asterisks (**) after LavallÃ ©e N, Gros Vert and Muscat de Hambourg N are deleted. 85. Department of VendÃ ©e: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. 86. Department of Vienne: (a) Egiodola N is added to the class of recommended varieties; (b) Egiodola N is deleted from the class of authorized varieties. III. In the Annex to Regulation (EEC) No 3800/81, Title II, point III 'France', paragraph 1: (a) Perlaut B is added to the class of recommended varieties; (b) Perlaut B is deleted from the class of authorized varieties. IV. In the Annex to Regulation (EEC) No 3800/81, Title IV B, point I 'Federal Republic of Germany', paragraph 2 'Regierungsbezirk Rheinhessen-Pfalz', the text of (a) is supplemented by the following root stock variety: Binova (61). V. In the Annex to Regulation (EEC) No 3800/81, footnote (18) is amended as follows: for 'Bodensee-Kreis only' read 'Landkreise Reutlingen and Tuebingen only'. (***) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1983. (61) Recommended only in Landkreise Alzey-Worms and Mainz-Bingen and within the territory of the cities of Mainz and Worms.